This opinion is subject to revision before publication


        UNITED STATES COURT OF APPEALS
                 FOR THE    ARMED FORCES
                        _______________

                      UNITED STATES
                          Appellee
                               v.
       Matthew C. HARRINGTON, Staff Sergeant
            United States Air Force, Appellant
                        No. 21-0025
                    Crim. App. No. 2020-02
        Argued February 10, 2021—Decided May 6, 2021
   Military Judges: Christopher M. Schumann (arraignment)
                 and Bryan D. Watson (trial)
   For Appellant: Captain Alexander A. Navarro (argued);
   Mark C. Bruegger, Esq.
   For Appellee: Major Dayle P. Percle (argued); Colonel Shaun
   S. Speranza, Lieutenant Colonel Matthew J. Neil, and Mary
   Ellen Payne, Esq.
   Amicus Curiae for Appellee: Colonel Jennifer Clay, Lieu-
   tenant Colonel Erika Sleger, and Captain Ashley Tor-
   kelson (on brief) (on behalf of Special Victims Counsel).
   Chief Judge STUCKY delivered the opinion of the Court,
   in which Judges OHLSON, SPARKS, and HARDY,
   joined. Judge MAGGS filed a separate dissenting
   opinion.
                    _______________

   Chief Judge STUCKY delivered the opinion of the Court.
    Appellant, charged with and originally convicted of one
specification of sexual assault against Staff Sergeant (SSgt)
FC, moved to dismiss the specification upon rehearing on the
ground that the Government violated his right to a speedy
trial under the Sixth Amendment. The military judge granted
the motion and dismissed the case with prejudice, after which
the Government appealed to the United States Air Force
Court of Criminal Appeals (CCA), under Article 62, Uniform
Code of Military Justice (UCMJ), 10 U.S.C. § 862 (2012). The
CCA reversed and Appellant appeals. We hold that the mili-
tary judge did not err in granting Appellant’s motion to dis-
miss and reverse.
          United States v. Harrington, No. 21-0025/AF
                     Opinion of the Court

                        I. Background
    Appellant and SSgt FC were fellow servicemembers who
were stationed together at Creech Air Force Base (AFB), Ne-
vada, but who had no romantic or sexual relationship. United
States v. Harrington, Misc. Dkt. No. 2020-02, 2020 CCA
LEXIS 292, at *2, 2020 WL 5051616, at *1 (A.F. Ct. Crim.
App. Aug. 26, 2020). On January 30, 2016, they both attended
a party with coworkers at an off-base residence. Id. at *2–3,
2020 WL 5051616, at *1. SSgt FC became very intoxicated
during the party and was helped to a bedroom to sleep. Id. at
*3, 2020 WL 5051616, at *2. As her testimony at Appellant’s
first court-martial explained, “when she awoke sometime
later, her pants were lowered to around her thighs, and [Ap-
pellant] was lying behind her with his penis inside her and
his hand on her hip.” Id. at *3–4, 2020 WL 5051616, at *2. At
first, she did not move, and Appellant went on to “thrust[] a
few times” and “kiss[] her on the shoulder.” Id. at *4, 2020 WL
5051616, at *2. When she did move, Appellant “withdrew and
moved away from her on the bed.” Appellant then stopped
moving, after which SSgt FC got up, dressed, and left the
room. Id. at *4, 2020 WL 5051616, at *2.
    Appellant was charged with one specification of sexual as-
sault against SSgt FC. Id. at *4, 2020 WL 5051616, at *2. At
the first court-martial, the defense moved to introduce partic-
ular evidence under Military Rule of Evidence (M.R.E.) 412.
Id. at *4, 2020 WL 5051616, at *2. The military judge held a
session pursuant to Article 39(a), UCMJ, 10 U.S.C. § 839(a),
(2012) regarding the issue. Id. at *4–5, 2020 WL 5051616, at
*2. During the session, the defense explained its proposed
M.R.E. 412 evidence—testimony from witnesses who also at-
tended the party, LB and TSgt KW, that, shortly before the
alleged assault, they all played a drinking game together,
during which SSgt FC allowed Appellant to take shots of al-
cohol from her mouth, breasts, and buttocks. Id. at *5, 2020
WL 5051616, at *2. The military judge denied the motion be-
cause the testimony was not admissible under M.R.E.
412(b)(1)(B) or 412(b)(1)(C). Id. at *5, 2020 WL 5051616, at
*2. The defense requested reconsideration on the matter mul-
tiple times during the court-martial, but the military judge
upheld his ruling. However, he did allow evidence about the




                              2
           United States v. Harrington, No. 21-0025/AF
                      Opinion of the Court

drinking game and alcohol consumption at the party gener-
ally. Id. at *5, 2020 WL 5051616, at *2.
    Ultimately, the panel of officer and enlisted members that
sat as a general court-martial convicted Appellant, contrary
to his pleas, of that one specification of sexual assault against
SSgt FC, in violation of Article 120, UCMJ, 10 U.S.C. § 920
(2012). United States v. Harrington, No. ACM 39223, 2018
CCA LEXIS 456, at *1, 2018 WL 4621100, at *1 (A.F. Ct.
Crim. App. Sept. 25, 2018). The panel sentenced Appellant to
a dishonorable discharge, hard labor without confinement for
three months, forfeiture of all pay and allowances, reduction
to the grade of E-1, and a reprimand. The convening authority
approved only so much of the sentence as included the dishon-
orable discharge, forfeiture of $1,066.00 pay per month until
completion of appellate review, reduction to E-1, and repri-
mand. Id. at *1–2, 2018 WL 4621100, at *1.
    On appeal, the CCA decided that the military judge
abused his discretion by excluding the M.R.E. 412 evidence
because it found that “[t]he materiality of the evidence to the
Defense’s case coupled with the availability of limiting in-
structions to guide the court members’ deliberations required
the admission of the evidence in this case.” Id. at *20, 2018
WL 4621100, at *6. As a result, the court set aside the find-
ings and sentence and authorized a rehearing. Id. at *20–22,
2018 WL 4621100, at *6–7. Although the Government moved
for reconsideration, which the CCA denied, it did not seek re-
view before this Court. Rather, it elected to pursue a rehear-
ing. Harrington, 2020 CCA LEXIS 292, at *6, 2020 WL
5051616, at *2.
    The time line leading up to a rehearing then proceeded as
follows:
          February 4, 2019: The record was returned to the
           Nellis AFB legal office.
          February 22, 2019: The Government became aware
           that SSgt FC would participate in a rehearing.
          April 23, 2019: Appellant returned from appellate
           leave, reported to the base, and was represented by
           an area defense counsel (ADC).




                               3
          United States v. Harrington, No. 21-0025/AF
                     Opinion of the Court

         May 13, 2019: The convening authority referred the
          specification to a general court-martial for rehear-
          ing, and the trial date was set for August 19, 2019.
         May 30, 2019: Appellant submitted a request for in-
          dividual military defense counsel (IMDC) for his
          defense counsel from the first trial.
         June 7, 2019: Appellant was arraigned.
         June 12, 2019: Appellant made both a written de-
          mand for speedy trial and a request for discovery.
         July 24, 2019: Appellant’s request for IMDC was
          denied.
         July 31, 2019: A circuit defense counsel (CDC) was
          detailed to represent Appellant along with the
          ADC.
         August 5, 2019: The defense moved for a continu-
          ance to give the CDC time to prepare. The military
          judge granted the motion and set the trial date for
          October 15, 2019.
         September 27, 2019: The Government moved to de-
          clare LB unavailable for the rehearing, after LB
          failed to reply to a June 2019 email from a parale-
          gal asking him to call about the rehearing. The de-
          fense opposed the motion and the military judge de-
          nied it, based on a lack of evidence as to LB’s
          unavailability.
         October 11, 2019: The Government told the defense
          that it could not find LB or get him to the rehear-
          ing. The defense moved both for a continuance and
          for the Government to be compelled to produce LB.
         October 13, 2019: The military judge granted the
          defense’s request for a continuance, due to the Gov-
          ernment’s failure to locate LB, and moved the trial
          date to March 9, 2020.
         October 15, 2019: The military judge held a motions
          hearing.
Id. at *6–8, 2020 WL 5051616, at *2–3.
   The CCA summarized the ensuing events:


                              4
   United States v. Harrington, No. 21-0025/AF
              Opinion of the Court

    The motions hearing continued into 16 October
2019, when the Defense moved to dismiss the
Charge and Specification for violation of [Appel-
lant’s] right to speedy trial under both R.C.M. 707
and the Sixth Amendment. The military judge de-
nied the motion to dismiss in a written ruling dated
28 October 2019. With respect to the Sixth Amend-
ment, the military judge applied the four factors
from Barker v. Wingo, 407 U.S. 514, 530–33 (1972).
First, he found the length of the delay was facially
unreasonable under the circumstances and war-
ranted a full Barker analysis; in particular, he found
very little progress was made in bringing [Appel-
lant] to trial between 4 February 2019 and the ar-
raignment on 7 June 2019. The military judge noted
that because this was a rehearing, the investigation
was already complete, no Article 32, UCMJ, 10
U.S.C. § 832, hearing was required, and the Charge
and Specification were the same as previously liti-
gated. Second, he found the reasons for the delay
were “nearly all … primarily attributable to the Gov-
ernment’s processing of this case, or … derived im-
mediately therefrom.” He particularly noted the rec-
ord disclosed little explanation for the delay between
4 February 2019 and referral on 13 May 2019, and
again noted that because this was a rehearing, the
investigation was already complete and no Article
32, UCMJ, hearing was required. Third, the military
judge found the June 2019 demand for speedy trial
tipped that factor in the Defense’s favor, but “only
very slightly.” Finally, and at this point decisively,
the military judge found no demonstrated prejudice
to [Appellant] at that time. In particular, he found
that because the Defense’s requested witnesses had
not been produced or provided testimony, he could
not assess whether the Defense’s case at trial had
been impaired. Accordingly, he denied the motion to
dismiss at that point, but enjoined the parties to be
“vigilant for evidence of prejudice to the Accused as
this case progresses toward trial.”
    The court-martial reconvened on 9 March 2020.
The Defense orally moved for reconsideration of its
motion to dismiss for violation of [Appellant’s] right
to a speedy trial, specifically under the Sixth
Amendment. The military judge conducted a hear-
ing at which LB and TSgt KW testified. LB testified,
inter alia, that even after reviewing his prior motion
testimony from the original trial, he could no longer


                          5
          United States v. Harrington, No. 21-0025/AF
                     Opinion of the Court

       remember some details of the night of the party, and
       of the Jenga [drinking] game in particular. Although
       he now remembered [Appellant] taking a body shot
       from SSgt FC’s belly (and vice versa), he could not
       remember [Appellant] taking shots from SSgt FC’s
       breasts or buttocks. LB also acknowledged he had
       “dodged” the Government’s efforts to contact him
       prior to October 2019. TSgt KW testified that in
       June 2017 she began to experience symptoms of ep-
       ilepsy, and in June 2019 she was formally diagnosed
       with that disorder. She testified this condition had
       dramatically impaired her short-term and long-term
       memory. As of March 2020, TSgt KW barely recalled
       the night of the party and remembered nothing of
       the Jenga game.
           On 10 March 2020, the military judge granted
       the defense motion to dismiss with prejudice. He
       again assessed the Barker factors, reaching similar
       findings and conclusions with respect to the length
       of the delay, reasons for the delay, and demand for
       speedy trial as he had in his 28 October 2019 ruling.
       He added that the reason the trial had been
       continued until 9 March 2020 was that until that
       point the Government’s efforts to secure the
       presence of LB had been “wholly inadequate.” As to
       the fourth Barker factor, prejudice, the military
       judge now found [Appellant’s] ability to defend
       himself at trial had been impaired due to the lost
       memories of LB and TSgt KW. He included in his
       findings of fact the conclusion “that if the United
       States had proceeded expeditiously with bringing
       this case to a rehearing, it is likely that at least some
       of the exculpatory evidence which [the Court of
       Criminal Appeals] directed to be admitted at this
       hearing (and which the Defense seeks to introduce)
       would have been available.”
Id. at *9–12, 2020 WL 5051616, at *3–4.
    The Government moved for reconsideration on two pri-
mary bases. Id. at *12–13, 2020 WL 5051616, at *4. First, it
presented emails dated from February 4, 2019, to May 28,
2019, in order to show the administrative steps that it took
during that time to prepare for the rehearing. Second, it
called SSgt SC, another attendee of the party, to testify about
his recollections of the event. Id. at *13, 2020 WL 5051616, at
*4. The military judge adopted his factual findings from his



                                  6
          United States v. Harrington, No. 21-0025/AF
                     Opinion of the Court

March 10, 2020, ruling and accepted the Government’s addi-
tional evidence. Id. at *13–14, 2020 WL 5051616, at *5. How-
ever, as to the administrative steps, the military judge de-
cided the Government “provided insufficient information that
would, in any way, excuse the amount of time that the United
States took in order to bring [Appellant] properly before this
rehearing.” Id. at *14, 2020 WL 5051616, at *5. In particular,
the military judge noted that:
      [t]he obvious delay in getting the case referred to
      trial, about 100 days, from receipt of the requisite
      materials until the actual referral, plus the amount
      of time that passed as a result of the continuance ne-
      cessitated by the inadequacy of the Government’s ac-
      tion to locate [LB], totals approximately 246 days.
Id. at *14–15, 2020 WL 5051616, at *5.
    Then, the military judge found that SSGT SC’s testimony
would not constitute an adequate substitute for that of LB or
TSgt KW, given that SSgt SC struggled with his answers
while testifying and had lost some of his memories from that
night, including whether Appellant actually took body shots
from particular parts of SSgt FC’s body. Id. at *13–14, 2020
WL 5051616, at *4–5. The military judge concluded that the
Government had “fallen short in its obligations in bringing
this case to a rehearing, and the Defense ha[d] been directly
and substantially prejudiced as a result,” as well as that:
      [i]f the [Government] had proceeded expeditiously
      and effectively with bringing this case to a rehear-
      ing, it is likely that at least some of the exculpatory
      evidence which [the CCA] specifically directed to be
      admitted at this rehearing, and which the Defense
      seeks to introduce, would have been available for
      [Appellant’s] use.
Id. at *16–17, 2020 WL 5051616, at *5.
   Consequently, the military judge denied the Govern-
ment’s motion for reconsideration. Id. at *13–14, 2020 WL
5051616, at *5.
   In its second review of the case, the CCA considered the
granted issue. Id. at *17–36, 2020 WL 5051616, at *5–12. The
lower court assumed that the first Barker factor weighed in
Appellant’s favor, and it agreed with the military judge that
the second and third factors weighed in Appellant’s favor. Id.


                                7
           United States v. Harrington, No. 21-0025/AF
                      Opinion of the Court

at *25–26, 2020 WL 5051616, at *8–9. However, the court di-
verged from the military judge in its analysis of the fourth
Barker factor, prejudice. Id. at *26–35, 2020 WL 5051616, at
*9–12. It reasoned that Appellant was not prejudiced by the
delay of the rehearing because he had “failed to demonstrate”
that (1) “TSgt KW and LB lost their memories during the pe-
riod of facially unreasonable delay” or that (2) “the lost mem-
ories of TSgt KW and LB have actually prejudiced his defense
at trial, in light of the availability of their prior testimony and
other testimony that remains available.” Id. at *36, 2020 WL
5051616, at *12. Additionally, the CCA stated that that lack
of prejudice “outweigh[ed] the remaining [Barker] factors
that, taken together, only moderately favor [Appellant].” Id.
at *36, 2020 WL 5051616, at *12. Therefore, the court con-
cluded that the military judge erred by granting Appellant’s
motion to dismiss, reversed the military judge’s ruling, and
returned the case to the Judge Advocate General for further
proceedings. Id. at *36–37, 2020 WL 5051616, at *12.
                     II. Law and Discussion
                     A. Standard of Review
    “ ‘In an Article 62, UCMJ, appeal, this court reviews the
military judge’s decision directly and reviews the evidence in
the light most favorable to the party which prevailed at trial,’
which in this case is Appellant.” United States v. Lewis, 78
M.J. 447, 452 (C.A.A.F. 2019) (quoting United States v. Pugh,
77 M.J. 1, 3 (C.A.A.F. 2017)). “We review the decision of
whether an accused has received a speedy trial de novo as a
legal question, giving substantial deference to a military
judge’s findings of fact that will be reversed only if they are
clearly erroneous.” United States v. Mizgala, 61 M.J. 122, 127
(C.A.A.F. 2005) (citations omitted). A finding of fact is clearly
erroneous when “there is no evidence to support the finding”
or when “although there is evidence to support it, the review-
ing court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.” United
States v. Criswell, 78 M.J. 136, 141 (C.A.A.F. 2018) (internal
quotation marks omitted) (citation omitted).
                         B. Speedy Trial
   “In all criminal prosecutions, the accused shall enjoy the
right to a speedy and public trial ….” U.S. Const. amend VI.


                                8
           United States v. Harrington, No. 21-0025/AF
                      Opinion of the Court

In military prosecutions, the accused’s Sixth Amendment
speedy trial protections are generally triggered when charges
are preferred. United States v. Danylo, 73 M.J. 183, 186
(C.A.A.F. 2014) (citing United States v. Vogan, 35 M.J. 32, 33
(C.M.A. 1992)).1 We determine whether an appellant has
been denied his right to a speedy trial using the four-factor
test that the Supreme Court established in Barker v. Wingo,
407 U.S. 514 (1972). See United States v. Wilder, 75 M.J. 135,
138 (C.A.A.F. 2016). The four factors are: “(1) the length of
the delay; (2) the reasons for the delay; (3) whether the appel-
lant made a demand for a speedy trial; and (4) prejudice to
the appellant.” Danylo, 73 M.J. at 186 (quoting Mizgala, 61
M.J. at 129 (citing Barker, 407 U.S. at 530)). There are “ ‘three
similar interests’ ” that we consider in the prejudice analysis:
“ ‘(1) prevention of oppressive incarceration pending appeal;
(2) minimization of anxiety and concern of those convicted
awaiting the outcome of their appeals; and (3) limitation of
the possibility that a convicted person’s grounds for appeal,
and [his] defenses in case of reversal and retrial, might be im-
paired.’ ” Id. at 188 (quoting United States v. Moreno, 63 M.J.
129, 138–39 (C.A.A.F. 2006)). Appellant claims only the third,
regarding which we have said: “The most serious factor in an-
alyzing the prejudice factor is evaluating the ability of an ap-
pellant to assert … his or her defense in the event of a retrial
or resentencing.” Moreno, 63 M.J. at 148 (citations omitted).
This form of prejudice is the most serious because it “ ‘skews
the fairness of the entire system.’ ” Id. at 147 (quoting Barker,
407 U.S. at 532).
                            C. Analysis
   Unlike the CCA, we conclude that the military judge did
not err when he granted Appellant’s motion to dismiss due to
a speedy trial violation. The military judge made findings of

   1  The parties and the CCA seem to agree that Appellant’s
speedy trial claim was triggered on February 4, 2019, the date the
record was returned to Nellis AFB for rehearing. See Harrington,
2020 CCA LEXIS 292, at *21–22, 2020 WL 5051616, at *8. We
therefore use this date in evaluating Appellant’s speedy trial claim.
But cf. United States v. Becker, 53 M.J. 229, 231, 233 (C.A.A.F.
2000) (noting that sentence rehearing occurred 337 days after court
decision authorizing rehearing and that this delay satisfied the first
Barker factor).



                                  9
          United States v. Harrington, No. 21-0025/AF
                     Opinion of the Court

fact that were supported by evidence and not clearly errone-
ous, and those facts sustain a conclusion that Appellant’s
right to a speedy trial was violated under the Barker test. We
consider the Barker factors seriatim.
(1) Length of Delay
    First, and as the CCA noted, there were lengthy delays in
retrying Appellant, which were particularly unreasonable
when the retrial was to consist of the rehearing of a single
specification and the sole victim chose to participate again.
Harrington, 2020 CCA LEXIS 292, at *9, *11, *21–25, 2020
WL 5051616, at *3–4, *7–8. Furthermore, at oral argument,
the Government agreed that the relevant time period to eval-
uate Appellant’s speedy trial claim was February 4, 2019, to
March 10, 2020. A delay of more than 400 days is facially un-
reasonable. See, e.g., Doggett v. United States, 505 U.S. 647,
652 n.1 (1992) (“Depending on the nature of the charges, the
lower courts have generally found postaccusation delay ‘pre-
sumptively prejudicial’ at least as it approaches one year.”).
This factor weighs heavily in Appellant’s favor.
(2) Reasons for Delay
    Second, we agree with both the military judge and the
CCA that the Government was the primary cause of the de-
lay. It is true that Appellant asked for a continuance, which
the military judge granted, in order for the CDC to get up to
speed. However, the remaining delays—including an addi-
tional motion from the defense that requested both a contin-
uance and for the Government to be compelled to produce
LB—appear to stem from the Government’s processing of the
case, particularly in terms of its meager and, as the military
judge found, “wholly inadequate,” attempts to procure the tes-
timony of witnesses. Harrington, 2020 CCA LEXIS 292, at
*11, *24, 2020 WL 5051616, at *4, *8. This factor also weighs
in Appellant’s favor.
(3) Demand for Speedy Trial
   Third, and as noted in the time line above, Appellant did
make a demand for a speedy trial on June 12, 2019. Id. at *7,
*26, 2020 WL 5051616, at *3, *9. We concur with the military
judge and the CCA that this factor favors Appellant.




                              10
           United States v. Harrington, No. 21-0025/AF
                      Opinion of the Court

(4) Prejudice
   Fourth, and most importantly, we cannot agree with the
CCA that the military judge erred in determining that Appel-
lant was prejudiced by the delay in his case. The lower court
determined that there was no prejudice because there was in-
sufficient evidence that TSgt KW and LB lost their memories
during the delay or that their memory loss negatively affected
Appellant’s defense when substitute testimony was available.
However, the military judge thoroughly considered these
matters, through hearings and analysis on the record, and did
not err by concluding to the contrary.
    As to the first point, the military judge made factual find-
ings that the Government’s efforts to procure the witnesses
and hold the rehearing were lacking, the witnesses had be-
come unable to provide adequate testimony, and this im-
portant testimony probably could have been preserved (at
least in part)2 if the Government had not caused the delay.
Given the record in this case and our review of the evidence
in a light most favorable to Appellant, there is “evidence to
support th[ose] finding[s]” and we are not “left with the defi-
nite and firm conviction that a mistake has been committed.”
Criswell, 78 M.J. at 141 (internal quotation marks omitted)
(citation omitted).
   Regarding the second point, the military judge decided
that the proffered substitute testimony could not suffice.3 The

   2  We do note that TSgt KW began experiencing epilepsy symp-
toms in June 2017. Thus, even if the Government had proceeded
more efficiently, her memory of the events still might have been
impacted. However, while her symptoms began in June 2017, she
was not diagnosed with epilepsy until June 2019, and it was not
until March 2020 that she said she could not remember the night
of the party or the drinking game. Accordingly, the military judge’s
finding that “ ‘if the United States had proceeded expeditiously with
bringing this case to a rehearing, it is likely that at least some of
[TSgt KW’s testimony] would have been available’ ” is not clearly
erroneous. 2020 CCA LEXIS 292, at *11–12, 2020 WL 5051616, at
*4 (emphasis added). Moreover, there is no evidence contradicting
the military judge’s finding that LB lost his memories during that
time. Id. at *11–12, 2020 WL 5051616, at *4.
   3 It is true that the Government also offered to stipulate to rel-
evant facts. Government’s Answer to Supplement at 25, 30, 34,
United States v. Harrington, No. 21-0025 (C.A.A.F. Nov. 30, 2020);


                                 11
           United States v. Harrington, No. 21-0025/AF
                      Opinion of the Court

Government offered two forms of substitute testimony: live
testimony from SSgt SC and prior testimony from TSgt KW
and LB (via an audio recording or transcript). Harrington,
2020 CCA LEXIS 292, at *12–14, 2020 WL 5051616, at *4–5;
Government’s Answer to Supplement at 23.
    As noted above, the Government presented the proposed
live testimony from SSgt SC before the military judge during
the hearing on the Government’s motion for reconsideration,
and the military judge determined that the testimony would
be inadequate because he observed that SSgt SC also had lost
many memories about the events in question. “Such a finding
is based upon determinations of demeanor and credibility
that are peculiarly within a trial judge’s province.” United
States v. Hennis, 79 M.J. 370, 384 (C.A.A.F. 2020) (internal
quotation marks omitted) (citation omitted).
    In terms of TSgt KW and LB’s prior testimony, the mili-
tary judge did not err by deciding that the Appellant’s case
would be negatively affected if it had to “rely nearly-exclu-
sively upon” presenting the prior testimony through a record-
ing or transcript, “while simultaneously … the Government
[was] free to attempt to prove its own case with live wit-
nesses.” Harrington, 2020 CCA LEXIS 292, at *12, 2020 WL
5051616, at *4 (internal quotation marks omitted). Our pre-
decessor Court noted that “ ‘former testimony often is only a
weaker substitute for live testimony,’ ” United States v.


Harrington, 2020 CCA LEXIS 292, at *13, 2020 WL 5051616, at *4;
Appellate Exhibit (App. Ex.) CXXIX, at 4 ¶ 17. However, when the
defense declined such a stipulation, the military judge said he
would “not force the Accused to so stipulate.” App. Ex. CXXIX, at 4
¶ 17; see also Harrington, 2020 CCA LEXIS 292, at *14, 2020 WL
5051616, at *5. Military case law supports the military judge’s po-
sition. See, e.g., United States v. Thornton, 8 C.M.A. 446, 449, 24
C.M.R. 256, 259 (1957) (“An accused cannot be forced to present the
testimony of a material witness on his behalf by way of stipulation
or deposition.”); United States v. Eiland, 39 M.J. 566, 570
(N.M.C.M.R. 1993) (“When the military judge has determined that
the presence of an unavailable witness is essential to a fair trial and
has also found that no other adequate substitute is available, an
accused cannot be forced to [choose] between accepting the Govern-
ment’s offer to stipulate or foregoing the use of the evidence that
would be produced through the live testimony of the witness.”).



                                  12
          United States v. Harrington, No. 21-0025/AF
                     Opinion of the Court

Vanderwier, 25 M.J. 263, 265–66 (C.M.A. 1987) (citation omit-
ted), and that there is a “preference for live testimony.”
United States v. Cokeley, 22 M.J. 225, 229 (C.M.A. 1986). This
Court has reiterated that preference for live testimony.
United States v. Cabrera-Frattini, 65 M.J. 241, 245 (C.A.A.F.
2007). While we upheld the military judge’s ruling to allow
substitute prior testimony for an unavailable witness in that
case, we did so because we found no abuse of discretion when
the military judge’s decision was based on the Government’s
“good faith efforts to procure the witness’s presence for trial.”
Id. at 248. The military judge in this case ruled differently
given the vastly divergent circumstances, and we similarly
decide that doing so was not error.
    Due to the inability of TSgt KW or LB to testify and the
lack of adequate substitute testimony, Appellant is left
without the M.R.E. 412 testimony that, as the CCA itself
originally decided, was erroneously excluded from Appellant’s
initial court-martial. Without the M.R.E. 412 testimony,
Appellant has a diminished “ability … to assert … [his]
defense [during the] retrial,” meaning that he has
experienced the “most serious [form of prejudice],” the kind
that “skews the fairness of the entire system.” Moreno, 63
M.J. at 147–48 (internal quotation marks omitted) (citation
omitted). Consequently, there is prejudice here, and this
factor favors Appellant.
Conclusion
    Therefore, as all four Barker factors favor Appellant, the
CCA was not “correct in its examination of the military
judge’s ruling,” United States v. Feltham, 58 M.J. 470, 475
(C.A.A.F. 2003), and we hold that the military judge did not
err by granting Appellant’s motion to dismiss.
                         III. Judgment
   The judgment of the United States Air Force Court of
Criminal Appeals is reversed. The charge and specification
are dismissed with prejudice.




                               13
          United States v. Harrington, No. 21-0025/AF


   Judge MAGGS, dissenting.
    The United States Air Force Court of Criminal Appeals
(AFCCA) held that the military judge abused his discretion in
granting Appellant’s speedy trial motion because the record
does not support a crucial finding of fact by the military judge
concerning the issue of prejudice. United States v. Harring-
ton, No. ACM 2020-02, 2020 CCA LEXIS 292, at *30–31, 2020
WL 5051616, at *10 (A.F. Ct. Crim. App. Aug. 26, 2020) (un-
published). I agree with the AFCCA on this point. Even
viewed in the light most favorable to Appellant, the record
contains no evidence that the Government’s unexcused delay
of 246 days prejudiced Appellant. As I show below, Appel-
lant’s sole argument to the contrary rests on a material mis-
characterization of the record. I therefore would affirm the
AFCCA’s judgment reversing the military judge’s ruling. I re-
spectfully dissent from the Court’s contrary ruling.
                   I. Relevant Background
    Appellant allegedly committed misconduct at a party in
January 2016. He was tried for this alleged misconduct in Oc-
tober and November 2016 and found guilty of sexual assault.
But in a successful appeal to the AFCCA, Appellant won a
right to a rehearing on the findings and sentence in 2018. The
convening authority referred charges for the rehearing in
May 2019. Various delays then ensued. In October 2019, Ap-
pellant asked the military judge to dismiss the charges on the
ground that the Government had deprived him of his right to
a speedy trial. The military judge denied the motion at that
time, reasoning that there was not yet enough information
available to establish prejudice.
   But in March 2020, when the rehearing still had not be-
gun, the military trial judge revisited the issue and concluded
that the Government had violated Appellant’s right to a
speedy trial under the Sixth Amendment. The military judge
determined that 246 days of unjustified delay were attributa-
ble to the Government. This calculation implies that if the
Government had not caused the unjustified delay, the “re-
hearing would have convened around 7 July 2019,” approxi-
mately two and a half years after the testimony at the previ-
ous trial. Harrington, 2020 CCA LEXIS 292, at *29, 2020 WL
           United States v. Harrington, No. 21-0025/AF
                   Judge MAGGS, dissenting

5051616, at *9. The military judge also determined that Ap-
pellant had shown prejudice because witnesses who likely
would have provided exculpatory evidence—if the Govern-
ment had not caused so much delay—could no longer remem-
ber the incident. The military judge specifically found:
       [I]f the United States had proceeded expeditiously
       with bringing this case to a rehearing, it is likely
       that at least some of the exculpatory evidence which
       the AFCCA directed to be admitted at this hearing
       (and which the Defense still seeks to introduce)
       would have been available for the Accused’s use at
       this rehearing.1
The military judge reaffirmed this finding of fact about cau-
sation with greater certitude in his ruling on the Govern-
ment’s motion for reconsideration, identifying three specific
witnesses who had lost relevant memories of the incident:
       The inability of the Defense to now utilize the de-
       tailed testimony of TSgt [KW], SSgt [SC], and Mr.
       [LB]—which was readily available in 2016—is a di-
       rect result of the Government’s lack of diligence in
       this case and its failure to bring this case to a re-
       hearing in an expeditious and effective fashion.
(Emphasis added.) The military judge accordingly dismissed
the charges against Appellant.


   1  The AFCCA doubted that this statement by the military judge
was a “finding of fact” because the military judge used the qualify-
ing phrase “it is likely.” Harrington, 2020 CCA LEXIS 292, at *28–
29, 2020 WL 5051616, at *9. I think that the military judge’s state-
ment is a finding of fact reflecting the military judge’s correct un-
derstanding of the burden of proof. “[T]he burden of proof on any
factual issue the resolution of which is necessary to decide a motion
shall be by a preponderance of the evidence.” Rule for Courts-Mar-
tial 905(c)(1). In my view, the phrase “it is likely” is just another
way of saying “it is more probable than not.” See Black’s Law Dic-
tionary 1113, 1454 (11th ed. 2019) (entries for “likely” and “proba-
ble”). This is simply the definition of proof by a preponderance of
the evidence. See Concrete Pipe & Prod. of Cal., Inc. v. Constr. La-
borers Pension Tr. for S. Cal., 508 U.S. 602, 622 (1993) (“The burden
of showing something by a preponderance of the evidence . . . simply
requires the trier of fact to believe that the existence of a fact is
more probable than its nonexistence.” (internal quotation marks
omitted)).

                                 2
          United States v. Harrington, No. 21-0025/AF
                  Judge MAGGS, dissenting

      On appeal, the AFCCA reversed. Harrington, 2020 CCA
LEXIS 292, at *36–37, 2020 WL 5051616, at *12. The AFCCA
concluded that the military judge had abused his discretion
in determining that the Government’s unjustified delay from
July 2019 until March 2020 caused any memory loss. Id. at
*29–30, 2020 WL 5051616, at *9–10. With respect to one of
the witnesses specified by the military judge, Technical Ser-
geant KW, the AFCCA concluded “that any finding of fact
that at some point between 7 July 2019 and 9 March 2020,
and not earlier, it is ‘likely’ [she] lost the [relevant memories]
. . . is speculative and unsupported by the record.” Id. at *29,
2020 WL 5051616, at *9. With respect to a second witness
specified by the military judge, Mr. LB, the AFCCA reasoned:
       The record provides no basis to conclude it is “likely”
       [his] memories were lost during the eight months be-
       tween July 2019 and March 2020. Rather, it is
       equally if not more likely these memories were lost
       during the more than 31 months that elapsed be-
       tween the first trial in November 2016 and July
       2019 . . . .
Id. at *30, 2020 WL 5051616, at *10. The AFCCA did not ex-
pressly address the issue of whether the record contained any
evidence that the third witness specified by the military
judge, Staff Sergeant SC, had lost memories between July
2019 and March 2020, but concluded generally that “[t]he rec-
ord does not support a finding of ‘fact’ that memories were
‘likely’ lost as a result of the Government’s facially unreason-
able delay.” Id., 2020 WL 5051616, at *10. Because Appellant
could not show prejudice, the AFCCA concluded that Appel-
lant could not prevail on his speedy trial claim. Id. at *36,
2020 WL 5051616, at *12. The AFCCA therefore reversed the
military judge’s ruling and remanded the case for trial. Id. at
*36–37, 2020 WL 5051616, at *12.
                II. Applicable Legal Standards
   An accused must “show[] sufficient prejudice for a Sixth
Amendment violation.” United States v. Danylo, 73 M.J. 183,
189 (C.A.A.F. 2014). Prejudice resulting from witness una-
vailability must be “ow[ed] to the delay.” Barker v. Wingo, 407
U.S. 514, 534 (1972). Accordingly, when the accused asserts
prejudice because witnesses’ memories have faded, “the issue
actually is whether any impaired memory . . . was caused by

                                 3
           United States v. Harrington, No. 21-0025/AF
                   Judge MAGGS, dissenting

the government’s delay.” United States v. Joyner, 494 F.2d
501, 506 (5th Cir. 1974) (emphasis added). In assessing this
issue, “to the extent that valid reasons cause[d] delay, the de-
lay does not count against the [Government] at all.” Rashad
v. Walsh, 300 F.3d 27, 34 (1st Cir. 2002) (emphasis added).
The relevant interval for assessing prejudice is therefore not
the complete period between the date that the speedy trial
clock started and the actual date of the trial. Instead, the rel-
evant interval is the period between the date by which the
trial should have begun absent unexcused delay and the ac-
tual date of the trial.2 See United States v. Gregory, 322 F.3d
1157, 1163 (9th Cir. 2003) (holding that “[t]he prejudice with
which we are concerned is prejudice caused by the delay that
triggered the Barker inquiry, not simply any prejudice that
may have occurred before the trial date but unrelated to the
fact of the delay itself”); United States v. Holyfield, 802 F.2d
846, 848–49 (6th Cir. 1986) (assessing possible prejudice re-
sulting from a five-month period of “unexcusable delay” ra-
ther than the entire fifteen-month period between indictment
and trial); United States v. Guerrero, 756 F.2d 1342, 1350 (9th
Cir. 1984) (rejecting a speedy trial claim despite a significant
delay because the appellant had “not sufficiently shown any
causal relationship between the delay and the unavailability
of two witnesses” without whose testimony he alleged he was
prejudiced).
    A finding of causation is a finding of fact. United States v.
Rust, 41 M.J. 472, 478 (C.A.A.F. 1995). Accordingly, the mili-
tary judge’s finding of fact that the Government’s delay
caused witnesses to lose their memories is essential to the
finding of prejudice in this case. This Court must accept that
finding of fact unless it is clearly erroneous. Danylo, 73 M.J.
at 186. “A finding of fact is clearly erroneous when there is no
evidence [in the record] to support the finding.” United States
v. Criswell, 78 M.J. 136, 141 (C.A.A.F. 2018).


   2 The  Court blurs this distinction when it observes that “the rel-
evant time period to evaluate Appellant’s speedy trial claim was
February 4, 2019, to March 10, 2020,” without noting that a portion
of the delay was excused. United States v. Harrington, __ M.J. __,
__ (10) (C.A.A.F. 2021).



                                  4
           United States v. Harrington, No. 21-0025/AF
                   Judge MAGGS, dissenting

             III. Appellant’s Argument on Appeal
    On appeal to this Court, Appellant does not contest these
legal standards. He agrees that to establish a Sixth Amend-
ment speedy trial violation, he had to show prejudice.3 See
Danylo, 73 M.J. at 186 (citing Barker, 407 U.S. at 530). He
agrees that for there to be sufficient prejudice, there must be
a causal link between the Government’s unexcused delay and
the memory loss. He agrees that the military judge’s ruling
should be reviewed for an abuse of discretion. And he further
agrees that the military judge would have abused his discre-
tion if his finding that the Government’s delay caused
memory loss was clearly erroneous because it had no support
in the record.
    But Appellant contends that the military judge’s finding
of fact was not clearly erroneous because evidence in the rec-
ord showed that one of the witnesses, Technical Sergeant KW,
lost some of her memory during the period of the Govern-
ment’s delay. In the key passage addressing prejudice in his
filing to this Court, Appellant asserts:
       The Military Judge received evidence during the mo-
       tion hearing in March 2020 that TSgt KW remem-
       bered more information in October 2019—when the
       rehearing was originally scheduled—than she did in
       March 2020. R. at 281. Nonetheless, the Govern-
       ment was still not prepared for trial in October 2019
       (when TSgt KW remembered more) because its trial
       counsel “could not find” [another witness]. . . . Fur-
       thermore, the Government apparently did not inter-
       view TSgt KW until March 8, 2020, as this is the first
       time the Government provided notice to the Defense
       about TSgt KW’s memory issues. . . . Therefore, the
       Military Judge’s finding—that had the Government
       moved more expeditiously in bringing the case to a
       rehearing, at least some exculpatory evidence would
       still be available—was not clearly erroneous.




   3 Appellant contends   that he suffered actual prejudice, and does
not ask this Court to find presumptive prejudice. See United States
v. Doggett, 505 U.S. 647, 655–56 (1992) (addressing factors that
might lead a court to find presumptive prejudice even in the ab-
sence of proof of actual prejudice).

                                 5
          United States v. Harrington, No. 21-0025/AF
                  Judge MAGGS, dissenting

Supplement to Petition for Grant of Review at 22–23, United
States v. Harrington, No. 21-0025 (C.A.A.F. Nov. 16, 2020)
(emphasis added).
    The record, however, does not support Appellant’s asser-
tions. The sole page of the record that Appellant cites, page
281, contains no testimony at all. Instead, this page records a
portion of trial defense counsel’s argument on the speedy trial
motion in March 2020. Trial defense counsel asserted during
argument that “Sergeant [KW] did testify that she—her
memory was better, and she remembered more than she does
now.” The military judge asked for clarification, asking: “You
mean October of 2019?” And trial defense counsel answered
affirmatively.
    But trial defense counsel was mistaken in making this ar-
gument. Technical Sergeant KW testified at a hearing on the
speedy trial motion in March 2020. Her testimony appears in
the record at pages 220–36. In her testimony, Technical Ser-
geant KW states that her memory of the incident was fresher
when she testified at the first trial in 2016. But Technical Ser-
geant KW never says anything about her memory being better
in October 2019 than it was at the time of the hearing in March
2020. When asked for clarification about this point at oral ar-
gument, counsel for Appellant conceded that Technical Ser-
geant KW testified only that her memory had worsened since
2016 and did not specifically testify that it had worsened since
October 2019 (as trial defense counsel had incorrectly ar-
gued). And a review of the totality of Technical Sergeant KW’s
testimony reveals that she at no point testified that any of the
relevant memories were lost during the Government’s delay be-
tween July 2019 and March 2020, as opposed to the greater
length of time between 2016 and July 2019. Accordingly, the
AFCCA correctly concluded that the record does not support
the military judge’s finding of fact. The record simply contains
no evidence whatever that any witness lost memory between
July 2019—when the trial would have taken place in the ab-
sence of any unreasonable delay—and March 2020. I there-
fore agree with the AFCCA that the military judge’s finding
was clearly erroneous. See Criswell, 78 M.J. at 141.
    The Court today reaches a different conclusion. In so do-
ing, the Court does not rely on Appellant’s argument in his
filing to this Court or his mischaracterization of the record.

                               6
          United States v. Harrington, No. 21-0025/AF
                  Judge MAGGS, dissenting

Instead, the Court decides that the record supports the mili-
tary judge’s findings of fact for two reasons not advanced by
Appellant in his filing. First, the Court observes that “while
TSgt KW[’s] [epilepsy] symptoms began in June 2017, she
was not diagnosed with epilepsy until June 2019, and it was
not until March 2020 that she said she could not remember
the night of the party or the drinking game.” Harrington, __
M.J. at __ (11 n.2). This statement is true, but it is not evi-
dence that Technical Sergeant KW lost memory between July
2019 and March 2020. As far as the record shows, Technical
Sergeant KW first testified that she lost memory in March
2020 simply because she was not asked to testify about her
loss of memory at an earlier time. In addition, her diagnosis
in June 2019 was before July 2019, the time at which a trial
would have taken place if there had been no unreasonable de-
lay. And her symptoms causing memory loss began two years
before her formal diagnosis. There is simply no testimony to
support the proposition that Technical Sergeant KW lost rel-
evant memories between July 2019 and March 2020 “because
of the [Government’s] delay” rather than in the two years be-
fore, after the onset of symptoms. Joyner, 494 F.2d at 506.
Accordingly, the AFCCA was correct in concluding that it is
wholly “speculative” to suppose that the memory loss oc-
curred at any particular time. Harrington, 2020 CCA LEXIS
292, at *29, 2020 WL 5051616, at *9.
    Second, the Court also observes that “there is no evidence
contradicting the military judge’s finding that [witness] LB
lost his memories during that time.” Harrington, __ M.J. at
__ (11 n.2). This statement also appears to be true, but a lack
of evidence contradicting a finding is not the same as there
being “evidence to support it.” Criswell, 78 M.J. at 141 (em-
phasis added) (internal quotation marks omitted) (citation
omitted). Neither Appellant nor the Court has identified any
evidence in the record that supports the proposition that LB
lost relevant memories after July 2019.
                       IV. Conclusion
   In sum, the AFCCA decided this case correctly. The mili-
tary judge’s finding of fact regarding a loss of memory during
the period of unjustified delay was clearly erroneous because
the finding lacked any support in the record. The sole page of
the record that Appellant cites in support of the military

                              7
           United States v. Harrington, No. 21-0025/AF
                   Judge MAGGS, dissenting

judge’s finding of fact is inapposite.4 No witnesses testified as
to when they lost their memories. Because the military
judge’s finding of fact was essential to finding prejudice, the
military judge abused his discretion in granting Appellant’s
speedy trial motion. I therefore would affirm the AFCCA’s
judgment reversing the military judge’s ruling.




   4    All counsel before this Court must take care to ensure that
their factual representations are supported by the record. In this
case, the representation that the military judge “received evidence
. . . that TSgt KW remembered more information in October 2019”
is false. This mischaracterization of the record is particularly
concerning because the presence of this kind of direct, testimonial
evidence in the record supporting the military judge’s finding of
causation would have unambiguously settled the issue of causation
in Appellant’s favor given that such a finding is reviewed for clear
error.

                                 8